The opinion of the Court was delivered, by
Lowrie, J.
The mechanics’ lien laws recognise the filing of one lien against several houses, and the apportionment of the amount among them; but they do not define the cases in which such joint lien is proper. In order to obtain such a definition we must resort to the analogy of other cases, and the case of joint contracts requiring joint remedies is an obvious one.
Here all the buildings were put up by the owner at' one time and on one lot, and the materials were furnished for them all jointly, and it was entirely proper to make them the subject of one apportioned lien.
Judgment reversed and judgment for the plaintiff below.